Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 4, 11 and 12 objected to because of the following informalities:  It appears these claims would read better if the comma after “other” was deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the same other section" in lines 11 and 12 and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Both claims only recite “at least one other section”.  There is no same other section set forth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 8-26471.
The JP 8-26471 reference shows conveying products 99 on a production line 9 having at least one section 50 for moving products 99 longitudinally, at least one other section 19 for diverting products 99 relative to the longitudinal direction wherein the other section 19 includes wheels 1 compactly grouped in sets 3 with each wheel of the same set being identically oriented and there is a single drive 92 for all the wheels 1.
Re claim 2, shown are at least two sets of wheels 3 in a divert section.
Re claims 3 and 4, inherent is the use of another set of wheels for a further divert location if so desired.
Re claim 5, the wheels are shown with axis 5 orthogonal to a longitudinal direction.
Re claim 6, each set of wheels 5 are arranged on an axle 5 in a contiguous manner.
Re claim 10, products 99 are diverted relative to a longitudinal direction of movement and there is shown sets of grouped wheels driven by a single drive 92.
Re claims 11 and 12, as per rejection of claims 3 and 4.
Re claims 13 and 14, as per claim 5 rejection.
Re claim 15, as per claim 6 rejection.
Re claim 16, each different set of wheels is contiguous along its own axis 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 8-26471 in view of Fourney (US 2012/0298481).
The JP 8-26471 reference does not show sets separated by a longitudinal conveyor.  However, shown by Fourney are roller sets 18 separated by longitudinal conveyors 16, 17.  To separate the wheel sets 3 of the JP 8-26471 reference by longitudinal conveyors would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is well known in the art to include longitudinal sections between divert sections if more than one divert branch is needed.
Re claim 8, shown are rollers 16 and 17 for the longitudinal convey sections.
Claims 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 8-26471 in view of RU 2,412,885.
The JP 8-26471 reference does not show the use of lateral guides.  However, shown by RU 2,412,885 is the use of such lateral guides 44.  To include a lateral guide would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would help to align products and keep them from falling off the conveyor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       03/10/2022